The case as presented exhibits only a dispute of fact with regard to the proper valuation of a warehouse building for purposes of taxation. The determination of the State Board of Tax Appeals, whose opinion is reported at 19 N.J. Mis. R. 222, adjudged a valuation which was affirmed in the Supreme Court, whose opinion is reported at 128 N.J.L. 263.
The settled rule in cases of this class is that, where the judgment of the Supreme Court on the facts is supported by proper evidence, this court will not reverse its findings. Kohn v.Tilt, 103 N.J.L. 110; Angelotti v. Town of Montclair, 109Id. 360; Ford Motor Co. v. Fernandez et al., 114 Id. 202.
The judgment will be affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, DONGES, HEHER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 11.
For reversal — None. *Page 63